DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, figures 3A-4, claims 1-10, 13-17, and 19-20 in the reply filed on October 19, 2022 is acknowledged.
Claim 20 is withdrawn from consideration as it is not directed to the elected species as it requires two drain electrodes connected together.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2022, and June 1, 2022 were considered by the examiner.


Drawing Objections
The drawings are objected to because:
In figures 3A-3D, Applicant needs to label 122 on the right hand side to 122B. 
Applicant needs to add what appears to be the memory cell from figure 2F to figure 3D. In order to tell the fully story of the elected species in figure 3D. Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm'r Pat. 1911).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limiations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-10, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerfelt (US 2008/0121953 A1) (“Summerfelt”), in view of Wilson et al. (US 2008/0203443 A1) (“Wilson”), in view of Kaya et al. (US 2019/0386139 A1) (“Kaya”).
Examiner is will explain how the references go together first. Then Examiner will show an Examiner figure roughly depicting the combination. Afterward, Examiner will apply the art to the claims.
Summerfelt: This reference is used to show, in figures 1A and 3-4, that two transistors can 1) share a common drain, and 2) the common drain can be connected to a memory device.
Wilson: This reference is used to show, in figures 1-4B and 5C, that one can replace the single gate transistor in a memory device with a dual gate, or multi-gate, transistor in a memory device. Wilson teaches that one would replace the single gate with a dual gate in order to gain the key advantage of allowing one to separate the read and write functions of the memory device in order to independently optimize said functions.
Kaya: This reference is used to show, in figure 1, how the dual gate transistor would generally be constructed in line with Wilson’s figures 1-4B and 5C. It would have been obvious to one of ordinary skill in the art to use the general construction of Kaya when replacing the single gate transistors of Summerfelt with the dual gate transistors of Wilson as the transistors shown in Kaya are simple and would be easily incorporated into the design of Summerfelt.
Regarding claim 1, Summerfelt teaches in at least figures 1A and 3-4, Wilson teaches in at least figures 1-4B and 5C, Kaya teaches at least in figure 1, and Examiner figure 1 below shows (all references will be to Examiner figure 1 unless otherwise specified):

    PNG
    media_image1.png
    594
    863
    media_image1.png
    Greyscale

a first word line (a first E); 
a second word line (A second E); 
a high-k dielectric layer (D) disposed on the first word line and the second word line (E); 
a channel layer (C) disposed on the high-k dielectric layer (D) and comprising a semiconductor material (Summerfelt ¶ 0024, where 102/104, e.g. 402/404 are a semiconductor); 
a first source electrode and a second source electrode (Examiner figure 1 does not show a 419 on the left hand side. However, in order for the device to function one of ordinary skill in the art would understand and know that there would be at least a 419 on the left hand side interfacing with region 408 above 402. Therefore, the first source and second source electrodes would be 419 on the left and right side of Examiner figure 1), 
wherein each of the first source electrode and the second source electrode (419s) electrically contacts the channel layer (C); 
a first drain electrode (415) disposed on the channel layer (C) between the first source electrode and the second source electrode (419s); 
a memory cell (G) electrically connected to the first drain electrode (415); and 
a bit line (434) electrically connected to the memory cell (G).
Regarding claim 2, the prior art teaches (all references will be to Examiner figure 1 unless otherwise specified):
wherein: the first word line (left E) overlaps with a first channel region (402) of the channel layer (C); 
the second word line (right E) overlaps with a second channel region (404) of the channel layer (C); and 
the first drain electrode (415) overlaps with a drain region (406) of the channel layer (C) that is disposed between the first channel region (402) and the second channel region (404).
Regarding claim 4, the prior art teaches (all references will be to Examiner figure 1 unless otherwise specified):
wherein the memory cell comprises a magnetic tunnel junction (MTJ) memory cell, a magnetoresistive random-access memory (MRAM) cell, a resistive random-access memory (RRAM) cell, a ferroelectric random-access memory (FeRAM) cell, or a phase-change random-access memory  (PCRAM) cell (Summerfelt is directed to a ferroelectric memory device, e.g. a FeRAM).
Regarding claim 5, the prior art teaches (all references will be to Examiner figure 1 unless otherwise specified):
wherein: the first word line and the second word line (E) are embedded in a first dielectric layer (F) disposed under the high-k dielectric layer (D); 
the first source electrode (left 419), the second source electrode (right 419), and the first drain electrode (415) are embedded in a second dielectric layer (414) disposed over the channel layer (C); 
the memory cell is embedded in a third dielectric layer (428) disposed over the second dielectric layer (414); 
and a the first source line, a second source line, and the bit line (M1s) are embedded in a fourth dielectric layer disposed on the third dielectric layer (it would have been obvious to one of ordinary skill in the art that M1s would be separated by insulating layers for the same reason that Es would be separated by insulating layers).
Regarding claim 7, the prior art teaches (all references will be to Examiner figure 1 unless otherwise specified):
a first top gate electrode (410) overlapping with the channel layer (C and the first word line (left E); and 
a second top gate electrode (412) overlapping with the channel layer (C) and the second word line (right E).

Regarding claim 8, Wilson teaches:
That one of ordinary skill in the art would want to have separate gate lines in order to create independently optimized read and write cycles to the memory cell. 

However, 
It would also be obvious to tie the gates together. One of ordinary skill in the art would want to tie the gates together in order to reduce the leakage current of the device. One of the main issues with making transistors small is that it becomes harder and harder to turn the current off. This is such a problem that up to 50% or more of the current through a transistor is leakage current. The industry has attempted to solve this problem by moving to finfets. Where the gate surrounds the channel on three sides. And then, the industry also developed GAA or gate-all-around devices where the gate surrounds the channel. Further, in oxide semiconductors it has been known to use top, and bottom gates to control the current flow better. Thus, while Wilson teaches a benefit of using the gates independently of each other, one of ordinary skill in the art would also recognize and appreciate that the gates can be used in unison to reduce the leakage current through the device. One of ordinary skill in the art may wish to lose the ability to independently optimized read and write cycles to the memory cell and instead gain the ability to minimize leakage current in certain applications. These applications would be mobile devices or devices run off a battery. This is because in battery operations one is more concerned with power than speed. One would like both, but if a decision had to be made one would want the device to last longer off of battery power then have it burn through power but run really fast.
Thus, how the transistors gates are connected is a matter of optimizing the transistor for their use case.
Regarding claim 9, the prior art teaches (all references will be to Examiner figure 1 unless otherwise specified):
wherein the first top gate electrode (410) and the second top gate electrode (412) are electrically insulated from the channel layer (C), the first source electrode (left 419), the second source electrode (right 419), and the first drain electrode (415) by a dielectric layer (they are electrically insulated by the gate insulator, the gate sidewalls and 414).
Regarding claim 10, the prior art teaches (all references will be to Examiner figure 1 unless otherwise specified):
wherein the dielectric layer comprises a high-k dielectric material (Based upon Kaya 20 the top gate 410 and 412 can comprise a high-k dielectric).
Regarding claims 13, and 19,
Claims 13, and 19 contains subject matter from claims 1 and 8, and is therefore rejected for the same reasons given in claims 1 and 8 above.
Regarding claim 14,
Claim 14 contains subject matter from claim 2, and is therefore rejected for the same reasons given in claim 2 above.
Regarding claim 15,
Claim 15 is directed to the intended use of the device of claim 13, i.e. claim 1 and 8. The device of claim 13 can be used in the claimed manner. MPEP 2114(II), where the manner of operating, or the use of, the device does not differentiate the device from the prior art.
Regarding claim 16,
Claim 16 contains subject matter from claims 9 and 10, and is therefore rejected for the same reasons given in claims 9 and 10 above.
Regarding claim 17,
Claim 17 contains subject matter from claim 5, and is therefore rejected for the same reasons given in claim 5 above.






Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerfelt, in view of Wilson, in view of Kaya, in view of Sharma et al. (US 2020/0287006 A1) (“Sharma”),
Regarding claim 3, the prior art does not teach:
wherein the channel layer comprises an oxide semiconductor material.

However, Sharma teaches:
That the channel layer of a transistor may include:
indium doped zinc oxide (IZO), zinc tin oxide (ZTO), amorphous silicon (a-Si), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TMD), yttrium-doped zinc oxide (YZO), polysilicon, poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si.sub.2BN, stanene, phosphorene, molybdenite, poly-III-V like InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON, or C-Axis Aligned Crystal (CAAC), molybdenum and sulfur, or a group-VI transition metal dichalcogenide.
¶ 0038.
	It would have been obvious to one of ordinary skill in the art to use an oxide semiconductor material as Sharma teaches that it is a art reconized equivalent to the semiconductor material disclosed in Kaya at ¶ 0062. MPEP 2144.06.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerfelt, in view of Wilson, in view of Kaya, in view of Sharma, in view of Wikimedia, “Cmos-chip_structure_in_2000s_(en)”, https://commons.wikimedia.org/wiki/File:Cmos-chip_structure_in_2000s_(en).svg , Dec. 9, 2006 (“Wikimedia”)
Regarding claim 6, the prior art does not expressly teach:
further comprising via connections that extend through the third dielectric layer and electrically connect the first source electrode to the first source line, the second source electrode to  the second source line, and the memory cell to the bit line.

However, Wikimedia teaches as shown in the figure below:

    PNG
    media_image2.png
    1042
    860
    media_image2.png
    Greyscale

That it is very obvious to one of ordinary skill in the art that interconnects between metal layers Cu1-Cu5, also known in the industry as M1-Mx, would include horizontal wires and vertical wires. The horizontal wires are generally call Mx, where x is the level of metal, and the vertical wires are called vias, generally also labeled with an x. For example, the Wikimedia picture above shows M1-M5 with vias1-5. This corresponds to Cu1-Cu5. Thus, while not shown in the previous prior art it is readily understood and known by those of ordinary skill in the art that the vias and metal lines shown in Summerfelt can added to, and further, it is known that the memory cell G of Summerfelt can be moved around the different heights of M1-M5. 

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822